Evans, J.
1. Under the uncontradieted evidence, the accused was guilty ok the offense of unlawfully shooting at another, if not of the graver offense of assault with intent to murder, and the verdict of guilty of the former offense was rightly upheld by the trial court.
2. The contention of the accused that the shooting was caused by misfortune or accident was not sustained by the evidence introduced in his behalf, nor would the jury have been warranted in finding him guilty of no higher offense than that of a bare assault and battery. Accordingly, it was not incumbent on the presiding judge to present this theory of the defense in his charge to the jury, or to instruct them as to the law relating to a mere assault and battery.

Judgment affirmed.


All thet Justices concur.